IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60188
                           Summary Calendar


DAVID JACKSON,

                                           Plaintiff-Appellant,

versus

JESSIE HOPKINS, ET AL,

                                           Defendants,

ANDRA LEE; RAY CHARLES GREEN; CAROLYN ROBERTSON,

                                        Defendants-Appellees,
*****************************************************************

DAVID JACKSON,

                                           Plaintiff-Appellant,

versus

HUBERT ROBERT; CAROLYN ROBERTS; RAY CHARLES GREEN,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
               USDC Nos. 3:97-CV-674-WS, 97-CV-832
                       --------------------
                         October 24, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     David Jackson, Mississippi prisoner number 39640, appeals

the magistrate judge’s dismissal of his 42 U.S.C. § 1983 suit.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60188
                                 -2-

His appeal concerns only those claims that arose from incidents

occurring in August 1997.   Jackson has failed to brief whether

his claims of deliberate indifference to medical needs were

barred by collateral estoppel.    See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).   Those issues are thus waived.

     Jackson has failed to show that the magistrate judge erred

in dismissing his excessive force claims.   This dismissal was

based largely on a credibility assessment, which we will not

second-guess.   See United States v. Garza, 118 F.3d 278, 283 (5th

Cir. 1997.   The documentary evidence adduced at trial further

supports the magistrate judge’s dismissal of Jackson’s excessive

force claims.   Jackson has also failed to show that the

magistrate judge erred in consolidating Jackson’s cases pursuant

to Jackson’s motion to do so.    Because Jackson has failed to show

that the lower court erred, its judgment is AFFIRMED.